Citation Nr: 1003596	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  00-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to September 1999.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2000 rating decision of the Houston, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).  In September 
2002, the Board undertook additional development of evidence 
under then-existing authority.  In June 2003, the case was 
remanded for RO initial consideration of the additional 
evidence obtained.  In September 2004 and in November 2006, 
the case was remanded for further development of the 
evidence.  


FINDING OF FACT

The Veteran is not shown to have a cardiovascular disability 
other than hypertension for which service connection has 
already been established.


CONCLUSION OF LAW

Service connection for a cardiovascular disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a May 
2001 letter provided essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  July 2003, September 2004, and 
December 2006 letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
A September 2006 letter and the December 2006 letter also 
informed the appellant of disability rating and effective 
date criteria.  A September 2009 supplemental statement of 
the case (SSOC) readjudicated the matter after the appellant 
and his representative responded and further development was 
completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by 
readjudication of the claim).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in November 1999, March 2003, 
and April 2007.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claim.


B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent (medical) evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 
(1995).  A symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decisions, there is no need 
to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not 
have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

The Veteran's STRs show that he had hypertension while on 
active duty, and service connection has been established for 
such disability.  His instant appeal seeks service connection 
for a cardiovascular disability other than hypertension.  The 
Veteran's STRs show that he had an episode of chest pain, at 
which time an electrocardiogram (EKG) was interpreted as 
possibly suggestive of heart disease.  The STRs do not 
otherwise show evidence of a chronic cardiovascular 
disability other than hypertension; on examination for 
retirement from service, the Veteran's heart was normal on 
clinical evaluation.  On VA examination in November 1999, a 
diagnosis of asymptomatic mitral prolapse was made.  On VA 
examination in March 2003, no clinical evidence of mitral 
prolapse was found.  

The Veteran was examined by VA in April 2007 to determine 
whether he has a cardiovascular disability apart from his 
service-connected hypertension,.  His medical records, 
including STRs, were reviewed.  The examiner found no 
evidence of a chronic cardiovascular disease other than 
hypertension, either clinically or by echocardiogram.  There 
was no evidence of mitral valve prolapse and, while the 
Veteran had had an episode of chest pain, with consideration 
of possible pericarditis and an abnormal EKG, this was 
considered to have resolved.  The diagnosis (opinion) was 
that the Veteran does not have a current cardiovascular 
disability other than hypertension.  

As the Veteran is not shown to have a cardiovascular 
disability other than hypertension, there is no valid claim 
of service connection for such disability.  See Brammer, 3 
Vet App. at 225 (1992.  Accordingly, service connection for 
such disability is not warranted.  


ORDER

Service connection for a cardiovascular disability other than 
hypertension is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


